Citation Nr: 1231135	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  01-03 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for back and pectoral muscle injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The Veteran served on active duty from April 1991 to April 1995.  She had an initial period of active duty for training from July 1990 to December 1990.  She has additional unverified service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran enlisted in the U. S. Army Reserve in June 1990.  She served an initial period of active duty for training from July 1990 to December 1990.  The Board notes that the RO has obtained a printout of service dates that shows an additional period of active duty from February 12, 1991, to March 17, 1991, that is not further identified although service treatment records (STRs) reflect this may have been a period of mobilization during Operation Desert Storm.  The Veteran served on active duty in the Regular Army from April 1991 to April 1995.  She then served in the Army Reserve for an unspecified period of time from 1995 to at least 1998.  Her April 1995 DD 214 indicates a direct transfer to a unit at Fort Rucker, Alabama, on her release from active duty.  

The Veteran submitted her claim in May 2000.  She failed to identify any Reserve service at that time, either prior to April 1991 or following her release from active duty in April 1995.  However, the Veteran did submit a copy of a physical examination that was done in November 1998.  The Veteran was clearly identified as an Army Reservist at the time.  

The Veteran submitted a statement with her claim that detailed her medical treatment for her claimed disabilities.  She indicated treatment at Fort Dix, New Jersey, in June 1990 and Fort Riley, Kansas, for April 1991 to April 1995.  She then said she was treated as a military dependent at a military facility in Vilseck, Germany, from December 1995 to December 1997.  

The Veteran provided a second statement to address her sources of treatment for carpal tunnel syndrome in August 2000.  She listed her active duty treatment from April 1991 to April 1995, treatment in Germany from 1995 to 1997, and treatment from VA in 2000.

The Veteran provided a detailed statement of what she believed was the incurrence of her claimed disabilities during service in February 2001.  The Veteran said she was first injured during basic training in September 1990.  She recounted how she suffered a back and pectoral muscle strain after having thrown a grenade.  She slipped in the mud.  She said the problem progressed and she was made to seek medical attention while undergoing advanced individual training (AIT).  She reported that she was in a Reserve unit upon completion of her AIT.  She did not identify the unit.

The Veteran related an incident where she was told to pick up a burner in February 1990 [sic] (1991).  She did not indicate why but she said she had to report to the emergency room at Fort Rucker.  A review of an STR entry from Fort Rucker, from February 17, 1991, documents treatment for what was described as pain in the chest area after stretching.  The assessment was costochondritis.  Of note, the entry listed the Veteran as "active duty" and this would appear to reflect a brief period of active duty from February to March 1991.  An additional STR entry from March 1991 noted that the Veteran's only medical problem was left chest wall muscle pain.  This injury was said to have occurred prior to mobilization.  

The Veteran said she enlisted in the Regular Army in April 1990 [sic] (1991).  She said she continued to experience problems with her chest and back and was given a permanent profile.  The Veteran noted that she underwent breast reduction surgery in 1994 and this helped some with her back and chest pain.  She said she was treated for her migraine headaches while living in Germany with her husband from 1995 to 1997.  The Veteran also referenced her physical examination from November 1998 as evidence of her having the claimed disorders.  The Veteran stated that she had never had migraines until she had gone to the National Training Center (NTC) (Fort Irwin, California).  

In addition, the Veteran submitted a third statement regarding her sources of treatment in February 2001.  She added another location for treatment as a dependent in Germany.  She said she was treated at Grafenwöehr.  

The Veteran's STRs document her claimed injury to her back and pectoral muscle in September 1990.  She was noted to have a three-week history of thoracic back pain that radiated to the left chest.  The STRs contain additional entries for treatment for complaints of pain related to the injury and show that she received a permanent profile that restricted push-ups but no other activities during her initial active duty for training.  She also had the episode of costochondritis during her period of active duty in February 1991.  The Veteran continued to experience pain associated with her pectoral muscle strain and back pain during her period of active duty from April 1991 to April 1995.  She was involved in a motor vehicle accident (MVA) in November 1993.  Her vehicle was struck from behind.  She complained of abdominal pain.  Her seat belt was fastened across her pelvic area at the time.  The Veteran also underwent mammoplasty (reduction) surgery in 1994 with one outcome hoped to be a reduction in her left side and back pain.  The Veteran's February 1995 separation physical examination noted that the Veteran had tenderness of the trapezius and lumbar muscles bilaterally and decreased strength of the left pectoralis muscle.  The November 1998 Reserve physical examination also noted that the Veteran reported recurrent back and chest pain.  

The STRs contain several entries regarding headaches beginning in June 1993.  The Veteran was seen for a headache complaint following a physical training run and the assessment was that dehydration was to be ruled out.  An entry from July 1994 noted a one-year history of headaches described as bitemporal and usually during the summer.  The assessment was probable musculoskeletal tension headaches.  The Veteran reported headaches on her February 1995 physical examination.  She continued to report having headaches at the time of her November 1998 Reserve examination.

The Board previously remanded the case in September 2010 to afford the agency of original jurisdiction (AOJ) the opportunity to conduct necessary development.  There were several areas that required specific actions in order to afford the Veteran due process in the development of her claim for service connection.

In that regard, the Board asked that efforts be made to obtain STRs related to the Veteran's Army Reserve service.  There are STRs associated with her earlier period of Reserve service from July 1990 to April 1991; however, she had additional Reserve service following her release from active duty in April 1995.

The AOJ made several attempts to obtain the records but was unable to identify any additional STRs for the Veteran's Reserve service.  The efforts made to locate the records, along with the negative result, were documented in a memorandum to file in December 2011.  

The AOJ was also requested to obtain medical records for the Veteran as a dependent of another individual who served on active duty.  In particular, the records related to treatment provided to the Veteran from 1995 to 1997 while she lived in Germany with her spouse.  The Veteran originally identified the Vilseck Clinic as the source of treatment but said she was also treated at Grafenwöehr.  

The AOJ obtained the Veteran's spouse's STRs based on the possibility her dependent records may have been filed with her spouse's STRs.  There were no dependent records in the STRs; however, there were several entries that clearly denoted treatment for the spouse at the Vilseck Clinic.  The entries for the spouse's medical care at Vilseck clinic were from 1995 to 1997.  

The AOJ made several attempts to obtain dependent health records for the Veteran from both locations but was unsuccessful.  The AOJ sought the Veteran's dependent treatment records through requests made to the National Personnel Records Center (NPRC).  The requests asked for records from the Army clinics at both Vilseck and Grafenwöehr.  The NPRC provided a response that neither clinic was included in their index of retired records for 1996 or 1997.  

The AOJ provided a second memorandum to file that documented the efforts made to locate the dependent health records for the Veteran and the negative response received in March 2012.

The Board finds that the Veteran's Reserve STRs appear to be as complete from the time of her enlistment physical examination in June 1990 up to her separation physical examination in March 1991.  The Veteran, although assigned to a Reserve unit after her release from active duty in April 1995, lived out of the country in Germany until 1997.  She has not claimed, and there is no evidence otherwise in the claims folder, that she was an active Reservist during the 1995 to 1997 period.

In addition, the Board finds that the STR evidence of record, active and Reserve, documents the Veteran's continued complaints from her initial injury in service for her pectoral and back muscles beginning in 1990 and her treatment for headaches from 1993.  Her statements of treatment during the period from 1995 to 1997 are seemingly credible.  Moreover, the November 1998 examination supports this conclusion as the Veteran expressed the same complaints regarding the issues on appeal nearly two years prior to submitting her claim.  

The evidence of record reflects that the Veteran appears to have first sought VA treatment in July 2000.  She reported a history of migraines at that time.  There are additional VA treatment records noting continued complaints of headaches as well as the prescribing of Imitrex and Fiorcet to treat the Veteran's headaches in later entries.  

Private treatment records record treatment for tenderness in the lumbar spine in November 1999.  The assessment at that time was lumbago.

The Board notes that the case law associated with the weight to be afforded lay statements from a claimant has developed during the pendency of this appeal.  A claimant, or this Veteran, is capable of providing competent lay evidence of symptomatology in most cases even if there are no records of treatment.  The lack of medical documentation cannot be used to discount a claimant's statements without a finding of a lack of credibility or that the other evidence of record does not support the lay evidence.  

The Veteran was afforded several VA examinations in July 2007.  The Veteran was diagnosed with chronic lumbar strain and left pectoral muscle strain at that time.  The examiner stated that he could not resolve the issue without resorting to mere speculation.  The examiner noted several STR entries but also said there were no documented treatment entries for the Veteran in the VA records from 2000 to the then present time.  He did not address the November 1999 private record.  He said he would expect to find recurring complaints of back pain in the records over the years.  He stated that, without this documentation, there was no evidence of continued or recurrent symptoms related to her back strain in service.  

The United States Court of Appeals for Veterans Claims stated in Jones that the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  It appears the examiner provided his rationale by noting the absence of documentation of complaints.  He discounted the Veteran's lay statements without further explanation.  

The examiner did not address the Veteran's headaches.

The Board remanded for an opinion in regard to the headaches issue in March 2008.  The requested opinion was obtained in March 2010.  The examiner referenced the Veteran's STRs and several entries noting headaches in service.  The examiner also said he reviewed VA records up to 2010.  The examiner said it was less likely as not that the Veteran's headaches were related to service.  The examiner stated there was evidence of a chronic headache disorder.  He cited to VA entries in 2000 to support this finding.  He also said that this was 5 years after service.  He said the Veteran was diagnosed with either migraine or tension headaches.  The examiner said the Veteran was not on a daily prescription for her headaches and there were only two instances of treatment in service with the headaches associated with other conditions.  He said there was no evidence, based on review of the STRs, that the Veteran's headache disorder was chronic in service.

Again, the opinion discounted the Veteran's lay statements regarding her headaches.  Moreover, the examiner failed to consider the results of the physical examinations in February 1995 and November 1998 where the Veteran continued to report having frequent headaches.

The Board remanded the case in September 2010.  In particular, the prior remand had asked that outstanding VA records be obtained and associated with the claims folder.  At the time of the remand in March 2008, the latest treatment records were dated in September 2004.  (The March 2010 VA examiner said he had reviewed records dated up to 2010.)  The Board again asked that outstanding VA records be obtained.

VA records for the period from March 2010 to November 2011 were associated with the claims folder.  There were several imaging studies that dated back to May 2007 that were also added.  However, there were no treatment records for the period from September 2004 to March 2010 of record.  The Board notes that additional VA records were also included in Virtual VA.  The records were dated from July 2000 to April 2007 and from January 2010 to March 2012.  It appears there is still a period from April 2007 to March 2010 that needs to be addressed and a determination made as to whether there are outstanding VA records for that period.

The Board also sought new examinations for the Veteran.  The Veteran was examined in February 2011.  In regard to the Veteran's headaches issue, the examiner noted that the STRs did not document treatment for migraines.  She stated she had reviewed the Veteran's VA records and noted that they documented sleep apnea.  The examiner provided a diagnosis of chronic tension headaches due to untreated sleep apnea.  She said the STRs did not document a chronic headache problem and the Veteran's headaches could be explained by her untreated sleep apnea.  

The same examiner evaluated the Veteran's other two issues.  The examiner said the STRs showed the Veteran strained her left pectoral muscle in a fall in October 1991.  She noted the Veteran received physical therapy in March 1992.  She stated that she could not locate documentation of a chronic problem with the left pectoral muscle in the VA records.  The examiner noted the Veteran's current complaint of pain across her left upper chest that ran down her left arm.  The pain pulled below the left breast and pressure on the left breast caused pain.  The examiner said there was insufficient evidence to diagnose current left pectoral muscle injury.  The examiner said the Veteran's current muscle symptoms were more likely than not due to deconditioning and obesity.  

In regard to the Veteran's back muscles, the examiner cited to one STR entry from September 1990 that she said reported the Veteran as having back pain treated with physical therapy.  The examiner said an x-ray of the lumbar spine was said to be normal.  The diagnosis was chronic lumbar strain due to aging and obesity.  The examiner said that the Veteran was treated for episodic back pain during service.  She said the current lumbar symptoms were more likely than not due to the effects of aging and weight gain.  

The Board notes that included in the VA imaging records noted above was the report of the x-ray for the February 2011 VA examination.  The report did say the vertebral bodies were normal in height and alignment with normal interspaces; however, there was an exaggerated lordosis.  The report said this contributed to lumbosacral instability

The Veteran submitted lay statements from an individual who attended basic training with her and from her ex-spouse in February 2012.  The person who attended basic with the Veteran provided the same details regarding the Veteran's initial injury during training when the Veteran slipped.  Her statement corroborated the Veteran's statements of experiencing continued difficulty with pain in her side throughout the remainder of training.  This is also well documented in the STRs.

The Veteran's ex-spouse said that he met her when they were both in the military in 1992.  He said her migraines had always limited her from doing things with the family.  He said she could not endure being in the heat for long periods of time or getting hot.  He also corroborated a statement from the Veteran by saying they went to the NTC in 1994.  He said the Veteran complained of the weight of her gear being too heavy on her left side.  He said she got sick with a migraine and was put on bedrest.  He said the Veteran started to have constant headaches after that.  He said she would miss days of work.  

The Veteran's ex-spouse said her pectoral muscles were always an issue.  He said you could feel her muscles "raveled" from her elbow to underneath her arm pit on the left side.  He said it was like a sink going from her arm pit to her breast and it stayed tender to touch and she complained of it being sore.  He said the military gave her the option of breast surgery to help with recovery.  He also said the Veteran always complained of lower back problems on her left side.  He described times when the Veteran said her left leg would go numb or she would get cramps.  

The AOJ continued to deny the Veteran's claim and issued a supplemental statement of the case (SSOC) in April 2012.

The Board finds that new examinations are required to assess the Veteran's claimed disorders.  The examiners must include consideration of the Veteran's lay evidence in the determination of whether any of the claimed disorders are related to the Veteran's military service.  In addition, a check must be made for outstanding VA treatment records as previously discussed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's ex-spouse's STRs should be returned to the appropriate records repository.  

2.  The AOJ should contact the Veteran and request that she identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to her claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

As noted, there is a gap in the VA treatment records from April 2007 to March 2010.  The AOJ should obtain any outstanding VA records for that period, if any, in addition to any records dated after March 2012.  The records must either be associated with the claims folder or Virtual VA.

3.  Only after completion of the above, the Veteran should be afforded an examination to assess her claim for service connection for headaches.  The claims folder and a complete copy of this remand must be made available to the examiner, in conjunction with the examination.  All tests should be conducted that the examiner deems necessary.  The examiner should review the results of any testing prior to completion of the report.  Further, any medical record that is reviewed must be associated with the claims folder or Virtual VA.  

(The primary STR entries pertinent to the Veteran's claim are located in the records envelope identified in volume 1 of the claims files.)  

The examiner is advised that the Veteran is competent to provide lay evidence of symptoms of headaches.  She has done so throughout her claim.  She submitted a statement from her ex-spouse that also related her having constant headaches in service.  This evidence, along with the documentary evidence, must be considered.  

In regard to the STRs and documentary evidence, the Veteran reported headaches at the time of her separation examination in February 1995 and on her Reserve examination in November 1998.  The initial VA entry of July 2000 reported a history of headaches.  Her headaches were noted in several VA treatment entries dated from that time.  The Veteran was diagnosed with a chronic headache disorder by a previous VA examination in March 2010.  (There was no mention of sleep apnea at that time.)  

The examiner is requested to offer an opinion as to whether there is at least a 50 percent probability or greater that any headache disorder is related to the Veteran's military service.  The examiner should provide a complete rationale for all conclusions reached.  The medical reasons for accepting or rejecting the lay statements regarding continuity of symptoms since 

military service should be set forth in detail.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones, supra. 

4.  The Veteran should be scheduled for a VA examination to assess her claim for service connection for back and pectoral muscle injury.  The claims folder and complete copy of this remand must be made available to the examiner, in conjunction with the examination.  All tests should be conducted that the examiner deems necessary.  The examiner should review the results of any testing prior to completion of the report.  Further, any evidence that is reviewed must be associated with the claims folder or Virtual VA.

(The primary STR entries pertinent to the Veteran's claim are located in the records envelope identified in volume 1 of the claims files.)  

The examiner is advised that the Veteran is competent to provide lay evidence of symptoms of her pectoral and back muscle symptoms.  She has done so throughout her claim.  She submitted a statement from her ex-spouse who also related her having constant pectoral muscle and back pain in service.  This evidence, along with the documentary evidence must be considered.  

The STR entries document an injury to the left side and back muscles during basic training in 1990.  The first 

treatment is dated in September 1990.  The STRs document continued complaints associated with the left pectoralis muscle and back throughout most of the Veteran's active military service.  Her February 1995 separation examination notes findings in that regard.

The VA examiner of July 2007 provided diagnoses of chronic lumbar strain and pectoral muscle injury.  He could not provide an opinion without resorting to speculation.  He said the lack of documentation in the VA records after 2000 meant there was no evidence of continued or recurrent symptoms.  However, the Veteran's lay evidence must be considered in addition to the documentary evidence.

The examiner should identify any disorders involving the back and pectoral muscle that may be present.  The examiner is further requested to offer an opinion as to whether there is at least a 50 percent probability or greater that any such diagnosed disorder is related to the Veteran's military service.  The examiner should provide a complete rationale for all conclusions reached.  The medical reasons for accepting or rejecting the lay statements of continuity since military service should be set forth in detail.

The VA examiner of February 2011 said there was insufficient evidence to diagnose a pectoral muscle injury.  VA is required to consider service connection for a disability if it is present during the pendency of an appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 

321-323 (2007).  Even if no current disability is found, the prior examination of July 2007 did provide a diagnosis.  An opinion is therefore required.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones, supra.  

5.  The AOJ must ensure that the medical examination reports and opinions comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

